  Case 2:20-cv-07405-GW-SK Document 26 Filed 08/10/21 Page 1 of 1 Page ID #:1158


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-7405-GW-SKx                                             Date      August 10, 2021
 Title             Ernesto Delgado v. Kloeckner Metals Corporation, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER TO SHOW CAUSE RE SETTLEMENT


On August 10, 2021, Plaintiff Ernesto Delgado filed a Notice of Settlement. The Court hereby vacates
all currently set dates, with the expectation that a dismissal will be filed within 60 days. The Court now
sets an order to show re: settlement hearing for October 14, 2021 at 8:30 a.m. The hearing will be
vacated and an appearance will not be required provided a stipulation to dismiss is filed by noon on
October 12, 2021.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
